DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 6/7/2022, Keith D Grzelak requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 23-0925 the required fee for this extension and further authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 50, line 10, “one” has been replaced by --the one--; claim 50, line 11, before “frequency”, --transmission--, has been inserted.
Claim 56, line 7, “a set” has been replaced by --the set--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach or fairly suggest, in combination with the other claimed limitations, the limitations of” the signal receiver coupled to the antenna and configured to convert from time domain to frequency domain over a specific frequency range and decode information symbols from a set of narrow band electromagnetic waves in which transitions between one transmission frequency and phase in the set is done smoothly to another transmission frequency and phase in the set such that the total power between two signals in the set stays constant where choice of transition determines a specific information symbol”, recited in claim 38; the limitations of “following the transmission of the one signal at the one frequency and phase, transitioning the one signal to another signal at another frequency and phase  smoothly such that the total power 2 CT2-007 M03-FINAL.docxbetween the one signal and the another signal stays constant; and encoding an information symbol through a choice of transition”, recited in claim 39; the limitations of “each coupled to one of the antennas and configured to convert information symbols into a pair of narrow band electromagnetic waves chosen from a set of transmission frequencies and phases such that the transitions between one transmission frequency and phase in the set is done smoothly to another transmission frequency and phase in the set such that the total power between the one transmission frequency and phase and the another transmission frequency and phase stays constant where choice of transition encodes a specific information symbol”, recited in claim 50; the limitations of “ following receiving a signal at one frequency and phase, transitioning smoothly from another  narrow band electromagnetic wave as a signal at another frequency and phase such that the total power between the one signal and the another signal stays constant; and 6 CT2-007 M03-FINAL.docxdecoding a specific information symbol through the choice of transition”, recited in claim 56.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement filed 4/25/22 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 4/25/22 fails to comply with 37 CFR 1.97(d) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633